Citation Nr: 0201743	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-02 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chondromalacia of 
both knees.

3.  Entitlement to service connection for left ankle 
disability.

(The issue of entitlement to waiver of recovery of 
overpayment of Department of Veterans Affairs (VA) vocational 
rehabilitation subsistence allowance under Chapter 31, Title 
38, United States Code in the amount of $1,614.37 is the 
subject of a separate decision by the Board of Veterans' 
Appeals.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
September 1995, which included service in the Persian Gulf 
from October 1990 to September 1991.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran requested and was scheduled for to appear at a 
hearing before a Member of the Board in September 2001; 
however, the veteran failed to appear at the hearing.

The issues of entitlement to service connection for 
chondromalacia of both knees and left ankle disability are 
addressed in the REMAND section of this decision.


FINDING OF FACT

Sleep apnea is attributable to service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5100 et. seq. (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintained that he was diagnosed with sleep apnea 
during service and that this has continued subsequent to 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service medical records reflect that the veteran was seen 
complaining of sleep difficulty, memory problems, and 
fatigue.  The assessment included probable obstructive sleep 
apnea based on body habitus and fatigue.  A sleep study was 
performed to rule out obstructive sleep apnea.  The 
impression included primary snoring and suspect poor sleep 
hygiene which included possible significant alcohol use 
and/or insufficient sleep syndrome.  

At an October 1995 VA general medical examination, the 
veteran reported that he had a sleep disorder.  The diagnoses 
included depression with mild sleep disorder.  At a July 1998 
VA neurological examination, the veteran reported that he had 
very severe snoring and that his wife witnessed apneas.  
According to the veteran, his sleep was never refreshing and 
that he was chronically fatigued.  He also complained that he 
had trouble concentrating, remembering new things, and 
frequently fell asleep while driving.  Neurological 
examination was unremarkable.  The examiner stated that the 
veteran's body habitus was consistent with a diagnosis of 
obstructive sleep apnea as he was overweight, has a broad 
based thick neck, and small oral pharyngeal passage.  The 
impression include obstructive sleep apnea of severe degree.

Upon review of the record, the Board finds that the nexus 
between service and the current disability is satisfied by 
the evidence.  The service medical records show complaints of 
sleep problems in service beginning in 1993 and findings of 
obstructive sleep apnea in 1995.  VA examiners in 1995 and 
1998 diagnosed sleep disorders to include obstructive sleep 
apnea.  In fact, the 1998 VA examination diagnosis was based 
on the same findings as those from service in 1995, i.e. body 
habitus and fatigue.  Therefore, based on the evidence of 
record and resolving doubt in the veteran's favor, the Board 
finds that the preponderance of evidence supports a grant of 
service connection for sleep apnea.  Thus, the Board 
concludes that sleep apnea originated during service.

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  Given the 
outcome granting the veteran's appeal for service connection 
for sleep apnea, no conceivable prejudice to the veteran 
could result from this adjudication.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand, 
would not be justified.


ORDER

Service connection for sleep apnea is granted.  


REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The U. S. Court of Appeals for Veterans Claims has held that 
all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate these 
claims.

A remand in this case is required for compliance with the 
duty to assist provisions contained in the new law and the 
implementing regulations.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA and 
the implementing regulations.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review of the evidence of 
record, the Board observes that the service medical records 
show findings of multiple arthralgias along with complaints 
of bilateral knee and ankle pain.  VA medical records and 
multiple examinations from 1995 to 1998 note bilateral knee 
pain, ankle pain, and joint pain, and include impressions of 
arthralgia of the left ankle and bilateral knees as well as 
chondromalacia of both knees.  

Arthralgia is another name for joint pain and does not 
connote underlying disability.  VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The notable exception to this rule 
is 38 C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms which are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

VA examinations did not provide an etiology of the bilateral 
knee disability or indicate whether the veteran had 
undiagnosed disability in the left ankle.  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and etiology of his disability as well as obtaining pertinent 
medical records.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his bilateral knee 
and left ankle disabilities.  After 
examining the veteran and reviewing the 
veteran's entire claims folder, the 
examiner should provide an opinion as to 
the nature of bilateral knee and left 
ankle disabilities.  The examiner should 
provide an opinion as to:

a.  whether the veteran has a 
disorder of either knee and if 
so, whether it is more likely, 
less likely or as likely as not 
that any knee disorder is related 
to service or to any other 
incident of service; and  

b.  whether the veteran has a 
current left ankle disability, 
and if so, whether it is more 
likely, less likely or as likely 
as not that left ankle disability 
is related to the veteran's 
service.  If the veteran does not 
have a diagnosed left ankle 
disability, all symptoms of his 
joint pain should be described, 
including the presence or absence 
of limitation of motion.   

The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 


